Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention group I, claims 1-9 and 18, in the reply filed on 03/17/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden to search all other invention groups.  This is not found persuasive because invention I is distinct from invention V that requires cosmetic medium and invention I does not require a cosmetic medium and there is indeed search burden to examine those method claims because the search of composition may not necessarily find method of use. Nerveless, to streamline the prosecution purpose, the restriction between invention I and V and invention V (claims 13-16) are rejoined for examination. Once the elected invention I is found allowable, all other withdrawn invention that requires all the limitation of invention I will be rejoined for examination.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/17/2022.
Claims 1-18 are pending, claims 1-9, 13-16 and 18 are under examination.

Priority
	Acknowledge is made that this application is a continuation application of U.S. Patent Application No. 16524942, filed on 07/29/2019; which is a continuation application of U.S. Patent Application No. 15981673, filed on 05/16/2018, which is a continuation application of U.S. Patent Application No. 15/425,764 filed February 6, 2017, which in turn is a continuation application of U.S. Patent Application No. 13/259,453 filed September 23, 2011, which is a U.S. national phase application of PCT/EP2010/54690 filed April 9, 2010, and a non-provisional of Application No. 61/173,349 filed April 28, 2009. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is being considered by the examiner except NPL2-3 and 5-7 since no date of NPL is indicated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shah et al. (US6387405), Schrauzer (US4849211), Hiloucha et al. (WO2008155075), Swistowski et al. (US2006/0177391) and Yu (US2006/0127331).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Shah et al. teaches cosmetic compositions for topical application to the skin, and the compositions comprise an organopolysiloxane elastomer dispersed in a hydrocarbon vehicle (abstract).  Shah et al. teaches “The term "hydrocarbon vehicle" as used in the present specification and claims is any cosmetically acceptable hydrocarbon oil.”. The hydrocarbon vehicle can be a volatile or a non-volatile hydrocarbon oil. Suitable volatile oils include straight (i.e., linear) or branched chain volatile hydrocarbon oils having from 1 to 14 carbon atoms, such as decane, dodecane, tridecane, tetradecane, and C8-20 isoparaffins; non-volatile hydrocarbons include but are not limited to isoparaffins, squalane, or petrolatum, or mixtures thereof (column 2, line 32-41). The chosen elastomer is dispersed in the hydrocarbon vehicle by known homogenization techniques. The elastomer dispersed in the vehicle provides a soft, stable viscous gel, or gel-like material. Alternatively, the gel can be purchased premade, with the elastomer already dispersed in the vehicle. Shah et al. teaches “In a preferred embodiment of the present invention, the silicone gel is a premade product that is offered commercially under the name Gransil (e.g., Gransil IDS) from Grant Industries, Inc., Elmwood Park, N.J., or it may be obtained from other commercial sources.”.  A mixture of these commercial products may also be used.  The amounts of elastomer and vehicle may vary, depending on the desired viscosity, but generally they should be in the range of about 35 to about 65 percent for the elastomer and the vehicle, respectively. In a preferred embodiment, they are in about a 50:50 ratio. The gel, in the preferred embodiment, is polysilicone-11, which is also a commercially available product (column 3, line 26-44). Shah et al. teaches “The present invention also includes a method of producing a cosmetic which comprises adding to a compatible cosmetically acceptable carrier a silicone gel comprising an organopolysiloxane elastomer dispersed in a hydrocarbon vehicle.” (column 2, line 3-7).  Shah et al. teaches “In a preferred embodiment of the present invention, the benefit of combining the gel in a hydrocarbon oil carrier is obtained in any type of anhydrous composition. The compositions of the present invention can be used in any type of makeup or, skin or sun care product. Typical examples include foundations, eyeshadows, eyeliners, mascaras, blushes, powders, lipsticks, lipglosses, lip paints, oil control skin mattifiers, and sunscreen lotions.” (column 4, line 29, 36). The elastomer is a reaction product of an organopolysiloxane having an unsaturated group bound to a terminal silicon atom and an organohydrogensiloxane which reaction product is at least partially cross-linked. Cross-links are junctions of polymer strands in a three-dimensional structured network. They are like long-chain branches which are so numerous that a continuous insoluble gel is formed. An elastomer is generally, a chain polymer having a degree of cross-linking sufficient to provide a gel-like substance. Such an elastomer may have a viscosity of about 100,000 to 1,000,000 cps. The elastomer can be cured by mechanisms known in the art such as addition-type or condensation-type (page 2, line 66 to page 3, line 11). This teaches crosslinked organopolysiloxane.
	Schrauzer teaches cosmetic composition comprising about 20 volume percentage of n-dodecane and about 10 volume percentage of n-tetradecane  and about 30 volume percent squalene (column 5, example VII). This indicates a hydrocarbon mixture consisting of about 50% of a mixture of paraffin with 67% of n-dodecane and 33% of n-tetradecane   and about 50% of non-volatile oil squalene.
	 Hiloucha et al. teaches (translation relies on English equivalent, US20100311627) cosmetic composition comprising hydrocarbon mixture comprising 50%-90% by weight of n-undecane and 10% to 50% by weight of n-tridecane base on the sum of the hydrocarbons (page 2, [0021-0023]). Preference is given to a hydrocarbon mixture which comprises at least 2 different hydrocarbons whose carbon number differs by more than 1. The term "2 different hydrocarbons" refers to
hydro-carbons with a different C number. This means if the hydrocarbon mixture contains a hydro-carbon with a C number of n (n=integer), then the mixture contains at least one further hydrocarbon with a C number greater than or equal to n+2 or less than or equal to n-2. This reasonably teaches hydrocarbon mixture comprising 50%-90% by weight of n-dodecane and 10% to 50% by weight of n-tetradecane  base on the sum of the hydrocarbons since hydrocarbon mixture of n-dodecane and n-tetradecane   are homolog of hydrocarbon mixture of n-undecane and n-tridecane.
Swistowski et al. teaches the volatile oil with C11/C12 isoparaffin is in the range of 10 to 80% and non-volatile oil is in the range of 1 to 30% for cosmetic composition (page 3, [0009-0010]).
	Yu teaches the volatile oil is present in the range of 0% to 95.5% to the total weight for the moisturizing composition and this amount is adapted by a person skill in the art according to the desired staying power or long wearing properties (page 3, [0032-0034]).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Shah et al. is that Shah et al. do not expressly teach hydrocarbon vehicle of C12 and C14 and their ratio of between 90% and 99% to from 1 and 10%, the ratio of volatile hydrocarbon to non-volatile is between 85% and 95% to from 5% to 15%. This deficiency in Shah et al.  is cured by the teachings of Schrauzer, Hiloucha et al., Swistowski et al., and Yu.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Shah et al., as suggested by Schrauzer, Hiloucha et al.,  Swistowski et al., and Yu., and produce the instant invention.
One of ordinary skill in the art would have been motivated to disperse crosslinked organopolysiloxane elastomer in hydrocarbon mixture consisting of about 50% of a mixture of paraffin with 67% of n-dodecane and 33% of n-tetradecane   and about 50% of non-volatile oil squalene because Schrauzer teaches this hydrocarbon mixture (hydrocarbon mixture consisting of about 50% of a mixture of paraffin with 67% of n-dodecane and 33% of n-tetradecane   and about 50% of non-volatile oil squalene) suitable for cosmetic application and Shah et al. teaches  hydrocarbon mixture comprising dodecane, tetradecane and non-volatile hydrocarbons suitable as vehicle for organopolysiloxane elastomer that encompass the hydrocarbon mixture of Schrauze. MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”. Therefore, it is obvious for one of ordinary skill in the art to disperse organopolysiloxane elastomer in hydrocarbon mixture consisting of about 50% of a mixture of paraffin with 67% of n-dodecane and 33% of n-tetradecane   and about 50% of non-volatile oil squalene and produce the instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use the combination of n-dodecane and n-tetradecane with the ratio of between 90% and 99% to from 1 and 10% as well as the ratio of volatile hydrocarbon to non-volatile between 85% and 95% to from 5% to 15%, because this is optimization within prior art condition or through routine experimentation with guidance of prior art teaching. As suggested by Yu that the amount of volatile oil in cosmetic composition amount is adapted by a person skill in the art according to the desired staying power or long wearing properties, the percentage of volatile oil is result-effective variable and subject to optimization. The ratio of n-dodecane and n-tetradecane  is also result-effective variable since n-dodecane has lower boiling point than n-tetradecane, therefore the combination of n-dodecane and n-tetradecane  with different ratio has different degree of volatile, thus with different staying powder. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, as MPEP 2144.05 states, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” As suggested by the combined teaching from of Shah et al., Schrauzer and Hiloucha et al. that hydrocarbon comprise 50%-90% by weight of n-dodecane and 10% to 50% by weight of n-tetradecane, and from Swistowski et al., and Yu that the percentage of volatile oil up to 95% for desirable properties for cosmetic composition such as staying power or long wearing, it is obvious for one of ordinary skill in the art to use the combination of n-dodecane and n-tetradecane with the ratio of between 90% and 99% to from 1 and 10% as well as the ratio of volatile hydrocarbon to non-volatile between 85% and 95% to from 5% to 15% to produce the instant claimed invention with reasonable expectation of success in the absence of contrary. Furthermore, since prior arts teach the combination of n-dodecane and n-tetradecane with the ratio of between 50% and 90% to from 10% and 50%% as well as the ratio of volatile hydrocarbon to non-volatile between 85% and 95% to from 5% to 15% as suitable range in the cosmetic composition, MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”, therefore, it is obvious for one of ordinary skill in the art to use the combination of n-dodecane and n-tetradecane with the ratio of between 50% and 90% to from 10% and 50% as well as the ratio of volatile hydrocarbon to non-volatile between 85% and 95% to from 5% to 15% to produce the instant claimed invention with reasonable expectation of success in the absence of contrary.
Regarding the limitation of paraffins of plant original, the prior arts teaches the instant claimed paraffin, the source of paraffin is irrelevant regarding obvious rejections.
Regarding the limitation of non-volatile oil, Schrauzer et al. teaches squalene, which reads on non-volatile oil. 
Regarding the limitation of devoid of cyclic silicones or cyclomethicone, no cyclic silicone or cyclomethicone is required in the prior art composition.
Regarding the limitation of volatile oily composition having flash point between 75-85ºC (below 100 ºC) and a vapor pressure from 0.13 Pa to 3.99x104Pa, since prior arts teach the same or substantially same composition, this composition is expected to have the same flash point between 75-85ºC. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Regarding non-volatile oil with a vapor pressure less than 0.13Pa (0.001mmHg), Prior art teaches squalene. Since applicant’s specification defines  non-volatile oil having a vapor pressure less than 0.001mmHg and squalene is a non-volatile oil, it is assumed that squalene has a vapor pressure less than 0.13Pa (0.001mmHg). Furthermore, the estimated vapor pressure for squalene is 6.3X10-6mmHg at 25 ºC.
Regarding the limitation of "in the form of a mascara, a lipstick, or a foundation", the combination of prior arts teach volatile composition, and Shah et al. teaches cosmetic comprising this volatile composition in the form of mascara, a lipstick, or a foundation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613